 In the Matter of CITIESSERVICEOIL COMPANY (PA.), EMPLOYERandOILWORKERSINTERNATIONAL UNION, CIO, LOCAL #337, PETI-TIONERCase No. 2-R-7896.-Decided December 10, 1947Messrs. GeorgeH. ColinandAlfred Takiff,of New York City, forthe Employer.Mr. D. R. Stewart,of NewYork City, andMYlr.James Carrigan,ofElizabeth,N. J., for thePetitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City on July 31, 1947, before Bertram Diamond, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCities Service Oil Company (Pa.) is a Pennsylvania corporationengaged in the business of refining and marketing petroleum products.It operates a refinery in Linden, New Jersey, with which we are con-cerned in this proceeding.During the past year, the Employer pur-chased, for processing at its Linden refinery, raw materials valued inexcess of $1,000,000, of which more than 90 percent was shipped to therefinery from points outside the State of New Jersey.During thesame period,the Employer produced finished products.at its Lindenrefinery valued at more than$1,000,000, of which approximately 50percent was'shipped to points outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.75 N. LR. B, No 58.468 CITIES SERVICE OIL COMPANY (PA.>469H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of th_qEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certifiedby theBoard in an appropriate unit.We find that a question affecting commerce has arisen concerning,within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit consisting of all chemists employed atthe Linden, New Jersey, refinery of the Employer, excluding super-visors.The Employer contends that the chemists involved in thisproceeding are supervisors and therefore are outside the coverage ofthe Act.The Employer has a laboratory at the Linden refinery which is underthe supervision of a resident chemist, Gonzales.Assisting Gonzalesin the supervision of the laboratory is another chemist, Siegel, who isin charge of the asphalt department, a division of the laboratory.Both Gonzales and Siegel are admittedly supervisors.Subordinate toGonzales and Siegel are two chemists, Cohen and Cook, four juniorchemists, two first class testers, a still man, and several helpers.ThePetitioner seeks to include only chemists Cohen and Cook in its unit;.all other non-supervisory employees in the laboratory are included in ,cproduction and maintenance unit now separately represented by thePetitioner.Cohen and Cook are both engaged in making qualitative and quan-titative chemical analyses, Cohen of gasoline and light fuel, Cook ofasphalt and related products. In the course of their work, the twochemists sometimes require the assistance of other laboratory workersinmaking certain tests.Cohen generally requires such assistance-about once a month.He usually clears with Gonzales as to whichlaboratory assistant is to make the test, and then gives the samplematerial to be tested to the designated employee.The person perform-ing the test reports the results to Gonzales, who, in turn, routes themto Cohen.Cook's projects require the performance of 5 to 10 testsdaily.These tests are run on one of the experimental stills in the room 470DECISIONS OF NATIONALLABOR RELATIONS BOARDin which Cook works, by one of the junior chemists, in the asphaltdepartment.If the results of a test appear inaccurate to Cook, he mayrequest that it be repeated.The junior chemists who do the testingfor Cook also do testing in connection with production operations.For these tests they receive samples from a still man, who is admittedlya non-supervisory production employee, and who may, also, requestrepetition of a test.Cook is not authorized to alter testing schedulesor priorities established by Gonzales or Siegel.It is conceded that neither Cohen nor Cook can effect changes in thestatus of employees and that only Gonzales and Siegel can authorizepayment for overtime work.Although the Employer asserts thatsatisfactory testing by other laboratory employees, the two chemistshave never made, nor have they been instructed to make, such reports.Under all the circumstances, we find that Cohen and Cook are notsupervisors within the definition of the Act.Accordingly, we find that all chemists employed at the Linden, NewJersey, refinery of the Employer, excluding supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Cities Service Oil Company (Pa.),Linden, New Jersey, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Second Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation,or temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Oil Workers International Union,CIO, Local #337, for the purposes of collective bargaining.